Name: Commission Regulation (EEC) No 1806/86 of 9 June 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6. 86 No L 157/21Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1806/86 of 9 June 1986 on the supply of various lots of butteroil as food aid Whereas, therefore, supply should be effected in accord ­ ance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 f) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 1 335/86 (*), and in particular Article 6 (7) thereof, Whereas following the taking of a number of Decisions on the allocation of food aid the Commission has allo ­ cated to certain countries and beneficiary organizations 350 tonnes of butteroil to be supplied fob, cif or free at destination ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 June 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1981 , p. 1 . 0 OJ No L 54, 23 . 2. 1985, p. 1 . (3) OJ No L 29, 4. 2. 1986, p. 3 . (&lt;) OJ No L 148, 28 . 6 . 1968 , p. 13 . 0 OJ No L 119, 8 . 5 . 1986, p. 19 . (6) OJ No L 142, 1 . 6 . 1983, p . 1 . 0 OJ No L 371 , 31 . 12 . 1985, p . 1 . No L 157/22 Official Journal of the European Communities 12. 6 . 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient Licross 3 . Country of destination Ethiopia 4. Stage and place of delivery cif Assab 5 . Representative of the recipient (2) (3)  6 . Total quantity 150 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kg 1 1 . Supplementary markings on the packaging a red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / ASSAB' 12 . Shipment period Before 15 July 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : » (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 ("*) 12. 6 . 86 Official Journal of the European Communities No L 157/23 Description of the lot B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 December 1985 2. Recipient Bolivia 3 . Country of destination Bolivia (Antofagasta) 4. Stage and place of delivery Free at destination La Paz via Antofagasta 5. Representative of the recipient Antofagasta Superintendende AADAA, Sr Vladimiro Ergueta, Calle MAA No 2668 (tel . : 223 261 ) Oficina responsable La Paz : Sr Angel Castro, km 15, Camino La Paz-Viacha (tel . : 364 051 and 355 751 ) 6 . Total quantity 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9. Specific characteristics  10 . Packaging 20 kg 11 . Supplementary markings on the packaging "ACEITE DE MANTEQUILLA / DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA' 12. Shipment period Before 15 July 1986 1 3 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (  *) No L 157/24 Official Journal of the European Communities 12. 6 . 86 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . (3) The successful tenderer shall contact the beneficiary without delay so as to determine the neces ­ sary shipping papers . (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4.